DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 1-14 are elected and are being examined. The species restriction of 10/28/2021 has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US pub 20140327089) in combination with Goller (US pub 20060246726) and Cheng et al. (US pat 10224246).
	With respect to claim 1, Cai et al. teach a method comprising: 
forming an opening in a first layer 16 over a semiconductor substrate 14, wherein the opening has a first sidewall, a second sidewall, and a bottom; 
performing a first deposition process to form a liner layer 22 (hafnium oxide) on the first sidewall and second sidewall and the bottom; 
forming a masking layer 26 in the opening over the liner layer; 
etching a first portion of the liner layer while using the masking layer to protect a second portion of the liner layer; 

performing a second deposition process to deposit material 40A (hafnium oxide) of the liner layer including the exposed surface and on the first sidewall and second sidewall of the opening; and 
after performing the second deposition process, filling the opening with a conductive material 40B.  
	Cai et al. teach the liner layer made of hafnium oxide but fail to teach the liner layer is made of TiN.
	Goller teaches using TiN as a liner material. See para 0080.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Goller into the the process of Cai et al. to prevent unwanted migration. See para 0080.

 	With respect to claim 2, Cai et al. fail to teach the liner is a multi-layer composition or structure.
	Cheng et al. teach a liner having a multi-layer composition or structure. See col. 8, lines 45-60.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Cheng et al. into the the process of Cai et al. to to achieve small pitch structure. See col. 8, lines 45-60.
With respect to claim 3, Cai et al. in combination with Goller teach the liner layer includes TiN.  
	With respect to claim 8, Cai et al. fail to teach an interconnect line over the conductive material.
	However, the formation of an interconnection over a conductive contact is well-known in semiconductor art.

	However, the formation of a silicide region below a contact to improve conductivity is well-known in semiconductor art.
Claims 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US pub 20140327089) in combination with Cheng et al. (US pat 10224246).
	With respect to claim 10, Cai et al. teach a method comprising: 
forming an opening in a first layer 16 over a semiconductor substrate 14, wherein the opening has a first sidewall, a second sidewall, and a bottom; 
performing a first deposition process to form a liner layer 22 on the first sidewall and second sidewall and the bottom; 
forming a masking layer 26 in the opening over the liner layer; 
etching a first portion of the liner layer while using the masking layer to protect a second portion of the liner layer; 
removing the masking layer to expose the second portion of the liner layer wherein the exposing the second portion includes expose a surface of the second portion of the liner layer extending from the first sidewall to the second sidewall; and 
performing a second deposition process to fill the opening with a conductive material 40B.  
Cai et al. fail to teach the liner is a multi-layer composition or structure.
	Cheng et al. teach a liner having a multi-layer composition or structure. See col. 8, lines 45-60.
ordinary skill in the art of making semiconductor devices to incorporate the teaching of Cheng et al. into the the process of Cai et al. to to achieve small pitch structure. See col. 8, lines 45-60.
With respect to claim 11, Cai et al. teach depositing the first layer over a gate structure disposed on the semiconductor substrate. See para 0012.
With respect to claim 12, Cai et al. teach depositing the first layer includes depositing the first layer over a source/drain feature adjacent the gate structure. See paras 0004, 0005, 0006.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10720358. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of present claims 1, 3-9 is taught by claims 1-20 of U.S. Patent No. 10720358.

 Allowable Subject Matter
s 4-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814